16‐2535 (L)  
Utica Mut. Ins. Co. v. Clearwater Ins. Co. 
 
                             UNITED STATES COURT OF APPEALS 


                                      FOR THE SECOND CIRCUIT 


                                               ______________ 


                                              August Term 2017 


              (Argued: October 18, 2017          Decided: September 25, 2018) 


                              Docket Nos. 16‐2535 (L), 16‐2824 (XAP) 
                                                       
                          UTICA MUTUAL INSURANCE COMPANY, 
                                          Plaintiff‐Counter‐Defendant – Appellant‐Cross‐Appellee, 
                                                                                                  
                                                     v. 
                                                       
                           CLEARWATER INSURANCE COMPANY, 
                                         Defendant‐Counter‐Claimant – Appellee‐Cross‐Appellant. 
                                                                                                  


                                               ______________ 
Before: 
                         KEARSE, CABRANES, and WESLEY, Circuit Judges. 
                                              _________________ 
       Utica Mutual Insurance Company and Clearwater Insurance Company both 
appeal from the district court’s summary judgment orders regarding Clearwater’s 
obligations to Utica under five facultative reinsurance policies. The United States 
District Court for the Northern District of New York (Sharpe, then‐C.J.) granted 
partial  summary  judgment  to  Clearwater,  ruling  that  the  reinsurance  company 
need not pay expenses beyond the limit of liability in the reinsurance contracts. 
The  district  court  later  granted  summary  judgment  to  Utica,  concluding  that 
Clearwater was obligated to indemnify Utica according to Utica’s reasonable and 
good‐faith settlement of a coverage dispute with its insured.   
       On  appeal,  Utica  argues  that  Clearwater’s  claim‐related  expenses  should 
not  be  subject  to  the  reinsurance  contracts’  limits  of  liability.  On  cross‐appeal, 
Clearwater argues that it is not obligated to indemnify Utica according to Utica’s 
coverage  settlement  with  its  insured  because  the  reinsurance  contracts  do  not 
obligate  Clearwater  to  pay  according  to  that  settlement.  Clearwater  also  argues 
that Utica’s settlement allocation with its insured is, in any event, unreasonable. 
       We conclude that because Clearwater’s obligations under the reinsurance 
contracts  follow  Utica’s  expense‐supplemental  obligations  under  the  umbrella 
policies,  Clearwater’s  liability  is  expense‐supplemental.  But  we  vacate  and 
remand  for  the district  court  to  determine  whether  this  obligation  encompasses 
certain expenses. We also vacate and remand on the cross‐appeal because Utica 
has not demonstrated its entitlement to a judgment that Clearwater was bound to 
indemnify Utica according to Utica’s settlement with its insured. 
                                      ______________ 
                                               
              WILLIAM  M.  SNEED  (Daniel R. Thies, on the brief), Sidley Austin LLP, 
                   Chicago, IL, for Plaintiff – Appellant‐Cross‐Appellee. 

              DAVID  C.  FREDERICK,  Kellogg,  Hansen,  Todd,  Figel  &  Frederick, 
                   P.L.L.C., Washington, D.C. (Jeremy S.B. Newman, Amelia I.P. 
                   Frenkel,  Kellogg,  Hansen,  Todd,  Figel  &  Frederick,  P.L.L.C., 
                   Washington, D.C.; John F. Finnegan, Chadbourne & Parke LLP, 
                   New  York,  NY,  on  the  brief),  for  Defendant  –  Appellee‐Cross‐
                   Appellant. 

                                   _________________ 




                                              2 
 
WESLEY, Circuit Judge: 
 
     From  the  1950s  to  the  1990s,  Utica  Mutual  Insurance  Company  issued 

various  liability  insurance  policies  to  Goulds  Pumps,  Inc.  Clearwater  Insurance 

Company  reinsured  several  of  these  policies.  The  Utica‐Goulds  policies  proved 

valuable to Goulds when it started receiving thousands of asbestos bodily‐injury 

claims in the 1990s. The policies simultaneously proved costly to Utica, which had 

failed to include aggregate limits in certain years’ policies. After Utica and Goulds 

reached  a  settlement  agreement  regarding  Utica’s  liability  under  those  policies 

lacking aggregate limits, Utica sued Clearwater seeking indemnification pursuant 

to its reinsurance contracts. 

      Utica  now  appeals  from  the  district  court’s  grant  of  Clearwater’s  partial 

motion for summary judgment on the scope of its coverage under the reinsurance 

contracts.  Clearwater  cross‐appeals  from  the  district  court’s  grant  of  Utica’s 

motion for summary judgment on Clearwater’s liability under the Utica‐Goulds 

settlement. 




                                           3 
 
                                   BACKGROUND 

      I.     Insurance and Reinsurance Generally 

      This  case  involves  several  types  of  insurance  with  their  own  spheres  of 

coverage; understanding them is essential to resolution of the case. Primary and 

excess  insurers  provide  liability  coverage.  Primary  insurance  provides  the  first 

layer of coverage of an insured’s liability or loss. Ali v. Fed. Ins. Co., 719 F.3d 83, 90 

(2d Cir. 2013); 1 Steven Plitt et al., Couch on Insurance § 1:4, at 12 (3d ed. 2009). 

Excess insurance provides the additional layer of coverage for an insured’s losses 

exceeding  the  primary  insurance  policy’s  limits.  Ali,  719  F.3d  at  90.  Umbrella 

policies  blend  primary  and  excess  coverage  by  providing  last‐resort  excess 

coverage as well as gap‐filling primary coverage on claims not otherwise insured 

by primary policies. See, e.g., BASF AG v. Great Am. Assurance Co., 522 F.3d 813, 815 

(7th Cir. 2008); Francis M. Gregory Jr. & Nicholas T. Christakos, Primary, Excess 

and Reinsurance Problems in Large Loss Cases, 59 Def. Counsel J. 540, 542 (1992). In 

this case, Utica Mutual Insurance Company provided both primary and umbrella 

policies to Goulds. 

      Insurers  have  insurance,  too.  Reinsurance  occurs  when  a  carrier  (the 

“reinsurer”) agrees to cover losses experienced by an insurer for certain covered 



                                            4 
 
risks.  Here,  Clearwater  Insurance  Company1  insured  Utica  (the  “cedent”  or 

“reinsured”)  against  loss  or  liability  arising  from  its  policies  with  Goulds  (the 

“insured”). See generally Unigard Sec. Ins. Co. v. N. River Ins. Co. (Unigard), 4 F.3d 

1049,  1053  (2d  Cir.  1993)  (describing  “the  business  of  reinsurance”).  These 

reinsurance  contracts  allow  the  reinsured  to  distribute  its  risk  of  loss  among 

reinsurers. Id. There are two types of reinsurance contracts: facultative and treaty. 

A  facultative  reinsurer  insures  part  or  all  of  a  single  insurance  policy,  with 

underwriting occurring as to each reinsured policy. Id. at 1054; N. River Ins. Co. v. 

CIGNA  Reins.  Co.  (CIGNA),  52  F.3d  1194,  1199  (3d  Cir.  1995)  (“[A]  facultative 

reinsurer  ‘retains  the  faculty,  or  option,  to  accept  or  reject  any  risk.’”  (quoting 

William  G.  Clark,  Facultative  Reinsurance:  Reinsuring  Individual  Policies,  in 

Reinsurance  117,  121  (Robert  W.  Strain  ed.,  1980)).  A  treaty  reinsurer  insures 

specified classes of a ceding insurer’s policies. Unigard, 4 F.3d at 1054. All five of 

Clearwater’s reinsurance policies at issue here are facultative.   

           Several types of clauses defining the resinsurer’s obligations in relation to 

the  obligations  of  the  reinsured  commonly  appear  in  facultative  resinsurance 

contracts. Three types are relevant to this case. 

                                              
1    Formerly Skandia America Reinsurance Corporation. 

                                                 5 
 
           The  standard  follow‐the‐form  or  following‐form  clause  ensures  that  the 

reinsurance  contract  covers  the  same  risks  as  those  covered  in  the  reinsured 

insurance  policy.  It  provides  that  all  the  terms  and  conditions  of  the  reinsured 

insurance  policy  are  incorporated  by  reference  into  the  reinsurance  contract, 

except insofar as the reinsurance and insurance contracts conflict. CIGNA, 52 F.3d 

at 1199; Graydon S. Staring & Dean Hansell, Law of Reinsurance § 12:5, 258–63 (2017) 

(explaining that differences in premiums, limits, and period are the most common 

exceptions to congruence). 

           Some  reinsurance  contracts  also  contain  what  is  called  a  follow‐the‐

settlements,  following‐settlements,  or  loss‐settlement  clause.2  When  a  reinsurance 

contract  contains  a  follow‐the‐settlements  clause,  the  reinsurer  must  indemnify 

the reinsured for losses settled reasonably and in good faith, even if the reinsured 

was not actually liable for those losses under the reinsured insurance policy. See 

Travelers, 419 F.3d at 189; U.S. Fid. & Guar. Co., 20 N.Y.3d at 418–20. If the contract 



                                              
2 A “[f]ollow‐the‐settlements [obligation] . . . is [a] follow‐the‐fortunes [obligation] in the 
settlement context.” Travelers Cas. & Sur. Co. v. Gerling Glob. Reins. Corp. of Am. (Travelers), 
419  F.3d  181,  186  n.4  (2d  Cir.  2005)  (citation  omitted).  We  use  the  term  “follow  the 
settlements” in this opinion in keeping with the context of Clearwater’s alleged obligation 
to follow Utica’s settlement with Goulds and the terminology used recently by New York 
courts. See, e.g., U.S. Fid. & Guar. Co. v. Am. Re‐Ins. Co., 20 N.Y.3d 407, 418 (2013).   

                                                 6 
 
does not contain a follow‐the‐settlements provision, the reinsurer must indemnify 

the reinsured only for the reinsured’s proven liability under the reinsurance policy. 

That  is,  under  a  contract  without  a  follow‐the‐settlements  provision,  “the 

reinsurer . . . is entitled to insist on proof”—meaning, ordinarily, a judgment—“of 

the  reinsured’s  liability  for  loss  paid.”  William  Hoffman,  Facultative  Reinsurance 

Contract Formation, Documentation, and Integration, 38 Tort Trial & Ins. Prac. L.J. 763, 

820–21 (2003). 

           Claims‐cooperation  clauses  are  variants  of  follow‐the‐settlement  clauses.  A 

claims‐cooperation  clause  provides  that  the  reinsurer  must  indemnify  the 

reinsured for a claim settlement, but only if the reinsurer approved the settlement. 

See Ins. Co. of Afr. v. SCOR (UK) Reins. Co. [1985] 1 Lloyd’s Rep. 312 (CA) 334 (Eng.). 

           II.        Facts3 

           From the 1950s to the 1990s, Utica issued primary and umbrella insurance 

policies  to  Goulds,  a  pump  manufacturer.  The  Goulds‐Utica  policies  provide 


                                              
3  The  background  facts  are  not  in  dispute.  See  Utica  Mut.  Ins.  Co.  v.  Clearwater  Ins.  Co. 
(Utica  I),  No.  6:13‐CV‐1178  GLS/TWD,  2014  WL  6610915  (N.D.N.Y.  Nov.  20,  2014) 
(granting Clearwater’s motion for partial summary judgment on liability cap); Utica Mut. 
Ins. Co. v. Clearwater Ins. Co., No. 6:13‐CV‐1178 GLS/TWD, 2015 WL 4496374 (N.D.N.Y. 
July  23,  2015)  (denying  Utica’s  motion  for  reconsideration);  Utica  Mut.  Ins.  Co.  v. 
Clearwater Ins. Co. (Utica II), No. 6:13‐CV‐1178 GLS/TWD, 2016 WL 254770 (N.D.N.Y. Jan. 
20,  2016)  (granting  Utica’s  motion  for  summary  judgment  on  follow‐the‐settlements 
 
                                                   7 
 
liability  coverage  pursuant  to  which  Utica  agreed  both  to  defend  Goulds  in 

litigation  and  to  indemnify  it  for  liability  claims  resolved  in  settlement  or 

judgment.  The  policies  provide  coverage  for,  among  other  things,  asbestos 

personal‐injury claims. 

           The primary policies Utica issued to Goulds from 1978 to 1981 had a glaring 

omission:  they  did  not  include  aggregate  limits  of  liability.  In  other  words,  the 

policies failed to specify the maximum amount Utica would pay Goulds. Because 

that  maximum  amount  defined  the  limit  of  Utica’s  liability  to  Goulds  under  its 

primary policies, the omissions exposed Utica to potentially limitless liability. 

           The  absence  of  a  specific  aggregate‐liability  limit  became  a  problem  for 

Utica. In the mid‐1990s, Goulds experienced a rise in the number of claims alleging 

injuries from the asbestos in its products; litigation numbers ballooned over the 

better part of the next decade. By the early 2000s, Goulds and Utica had initiated 

actions  against  each  other  in  California  and  New  York  seeking  declarations 

regarding the parties’ respective insurance‐coverage obligations. Prompted in part 



                                              
obligations  and  denying  Clearwater’s  cross‐motion  for  summary  judgment  on 
underlying policy’s coverage of defense costs); Utica Mut. Ins. Co. v. Clearwater Ins. Co., 
No.  6:13‐CV‐1178  GLS/TWD,  2016  WL  3906700  (N.D.N.Y.  July  14,  2016)  (damages 
calculations). 

                                                 8 
 
by  Utica’s  staggering  potential  liability  stemming  from  the  policies’  failure  to 

define  Utica’s  maximum  exposure,  Goulds  and  Utica  settled  in  2007.  The 

settlement  treated  the  primary  policies  as  having  aggregate  limits.  Utica  began 

paying Goulds pursuant to their settlement.4 

           Once  Utica’s  obligations  to  Goulds  reached  what  Utica  regarded  as  an 

amount  sufficient  to  trigger  its  coverage  under  its  reinsurance  contracts,  Utica 

turned  to  its  reinsurers,  including  Clearwater,  for  indemnity.  Clearwater  had 

reinsured the 1978 and 1979 umbrella policies for Utica through two near‐identical 

reinsurance certificates (the “Clearwater certificates”). Each Clearwater certificate 

lists “[Clearwater’s] Liability and Basis of Acceptance” as a percentage share of 

specified  “layer[s]”  of  the  umbrella  policies.  Clearwater’s  liability  totaled  $5 

million for the 1978 policy and $2.5 million for the 1979 policy. Clearwater also 

reinsured the 1979, 1980, and 1981 umbrella policies in three reinsurance contracts 

(the  “TPF&C  memoranda”)  by  its  participation  in  a  pool  of  reinsurers  then 




                                              
4 Although the Goulds‐Utica litigation settled the parties’ dispute over aggregate limits, 
Goulds  and  another  Goulds  insurer  went  to  trial  on  that  issue.  California  courts 
concluded  that  Utica’s  1977–1982  primary  policies  had  aggregate  limits.  See  Goulds 
Pumps, Inc. v. Travelers Cas. & Sur Co., No. B255439, 2016 WL 3564244, at *15–16 (Cal. Ct. 
App. June 22, 2016) (affirming ruling). 

                                                 9 
 
managed by Towers, Perrin, Forster & Crosby, Inc. (“TPF&C”). The limits of these 

five policies total $7,712,500 in coverage by Clearwater. 

       Clearwater  paid  nearly  $1  million  on  Utica’s  reinsurance  billings  before 

stopping.  According  to  Clearwater,  the  lack  of  aggregate  limits  on  the  primary 

policies  meant  that  asbestos‐related  losses  never  reached—and  therefore  never 

triggered indemnity under—the reinsured umbrella policies. See, e.g., Utica Resp. 

14. Utica filed suit in 2013 seeking recovery for Clearwater’s alleged breach of the 

five reinsurance contracts spanning 1978 to 1981; Clearwater denied liability and 

counter‐sued for recovery of the amount already paid. 

                                      DISCUSSION 

       “We review a district court’s grant of summary judgment de novo.” Sompo 

Japan Ins. Co. of Am. v. Norfolk S. Ry. Co., 762 F.3d 165, 174 (2d Cir. 2014) (quoting 

Gould v. Winstar Commc’ns, Inc., 692 F.3d 148, 157 (2d Cir. 2012)). “Where, as here, 

cross‐motions for summary judgment are appealed, ‘each party’s motion must be 

examined on its own merits, and in each case all reasonable inferences must be 

drawn  against  the  party  whose  motion  is  under  consideration.’”  Id.  (quoting 

Morales  v.  Quintel  Entm’t  Inc.,  249  F.3d  115,  121  (2d  Cir.  2001)).  Upon  finding  a 

contract ambiguous, we remand for a district court to make further findings. See 



                                              10 
 
U.S. Fire Ins. Co. v. Gen. Reins. Corp., 949 F.2d 569, 574 (2d Cir. 1991). The parties 

agree that New York law governs this diversity action. 

       I.     Utica Appeal: Clearwater’s Liability for Loss Expenses 
              Under the Clearwater Certificates 
           
       At the outset of this litigation, Clearwater filed a motion for partial summary 

judgment seeking a declaration that any liability on the Clearwater certificates is 

capped at their stated liability limits ($5 million and $2.5 million for 1978 and 1979, 

respectively).  Though  the  Clearwater  certificates  indemnify  Utica  for  loss 

expenses, they do not clarify whether this expense liability is capped by the stated 

limits.  The  certificates  state  that  “[u]pon  receipt  by  [Clearwater]  of  satisfactory 

evidence  of  payment  of  a  loss  for  which  reinsurance  is  provided  hereunder, 

[Clearwater]  shall  promptly  reimburse  [Utica]  for  its  share  of  the  loss  and  loss 

expense.” Joint App. 66, 70. “Loss expense” is defined as “all expenses incurred in 

the  investigation,  adjustment,  settlement  or  litigation  of  claims,  awards  or 

judgments.” Id. 

       Clearwater argued that the certificates’ liability limits were hard caps that 

precluded  Utica  from  recovering  defense  costs  and  other  expense  payments 

beyond the limits. The district court granted Clearwater’s motion, holding that the 

reinsurer’s liability limit under the Clearwater certificates, if any, unambiguously 

                                             11 
 
include expenses. Utica I, 2014 WL 6610915, at *5–6. On appeal, Utica argues that 

the  district  court  erred  in  that  regard  because  the  Clearwater  certificates  are 

expense‐supplemental—that is, they require Clearwater to cover all expenses in 

addition to Clearwater’s accepted liability limit under the certificates. The question 

presented on appeal is, thus, whether the expenses Clearwater pays are capped at 

Clearwater’s liability limit or must be paid in addition to it. 

                  A. Clearwater’s Liability is Expense‐Supplemental 
 
       Principles  of  contract  interpretation  guide  the  way  in  determining 

Clearwater’s  liability  for  loss  expenses.  In  Global  Reinsurance  Corp.  of  America  v. 

Century  Indemnity  Co.,  30  N.Y.3d  508  (2017),  the  New  York  Court  of  Appeals 

answered  a  certified  question  from  this  Court  on  whether  a  liability  limitation 

clause  in  a  reinsurance  contract  necessarily  imposes  a  rule  of  construction,  or  a 

related presumption, that a reinsurer’s obligations are expense‐inclusive. It ruled 

that  “New  York  law  does  not  impose  either  a  rule,  or  a  presumption,  that  a 

limitation on liability clause necessarily caps all obligations owed by a reinsurer, 

such as defense costs, without regard for the specific language employed therein.” 

Id. at 519.   




                                             12 
 
           The  New  York  Court  of  Appeals  left  it  to  trial  courts  to  determine  party 

intent “from the words used, taking into account, when the meaning is doubtful, 

the  surrounding  circumstances.”  Id.  at  518  (quoting  London  Assurance  Corp.  v. 

Thompson,  170  N.Y.  94,  99  (1902)).  “Like  any  contract,  a  facultative  reinsurance 

contract  ‘that  is  complete,  clear  and  unambiguous  on  its  face  must  be  enforced 

according  to  the  plain  meaning  of  its  terms.’”  Id.  at  519  (quoting  Marin  v. 

Constitution Realty, LLC, 28 N.Y.3d 666, 673 (2017)). The court stressed that when 

the  negotiated  contract  is  between  sophisticated  parties  (like  Utica  and 

Clearwater), “courts should be extremely reluctant to interpret an agreement as 

impliedly  stating  something.”  Id.  at  518–19  (quoting  Vt.  Teddy  Bear  Co.  v.  538 

Madison Realty Co., 1 N.Y.3d 470, 475 (2004)).5 

           Clearwater’s certificates provide that it reinsures Utica “subject to the terms 

and General Conditions of th[e] certificate[s].” Joint App. 65, 69. Its reinsurance 

obligations  therefore  hinge  on  the  certificates’  terms  and  conditions.  The 

certificates list Clearwater’s “Liability and Basis of Acceptance” as $5 million and 




                                              
5 The New York Court of Appeals cited the district court’s opinion in this case—Utica I, 
2014 WL 6610915, at *3—as an example of a court improperly treating liability limits as 
unambiguously or presumptively imposing a cap. Id. at 516–17. 

                                                 13 
 
$2.5 million. Id. They also have boilerplate General Conditions addressing, among 

other topics, reinsurer liability. Id. at 66, 70.  

       General Condition 1 encompasses a “follow the form” clause. Clearwater’s 

liability therefore must follow Utica’s liability unless the insurance policies’ terms 

and conditions are inconsistent with those of the reinsurance certificates: 

       [Clearwater’s]  liability  under  this  Casualty  Facultative  Reinsurance 
       Certificate, . . . shall follow [Utica’s] liability in accordance with the terms 
       and  conditions  of  the  policy  reinsured  hereunder  except  with  respect  to 
       those terms and/or conditions as may be inconsistent with the terms of 
       this Certificate. 
               
Id. (emphases added). 
               
       The  exception  to  this  follow‐the‐form  obligation,  embedded  in  General 

Condition  1,  is  where  the  Clearwater  certificates’  terms  and  conditions  are 

inconsistent with the underlying policy’s expense‐supplemental requirement. But 

here there are no such inconsistencies. Although the reinsurance certificates state 

that  Clearwater’s  liability  is  $5  million  and  $2.5  million,  they  do  not  say,  for 

example,  that  Clearwater  reinsures  Utica  “subject  to”  the  amount  of  liability.  If 

they did, Clearwater’s liability obligation would be expense‐inclusive and would 

therefore be capped at $5 million and $2.5 million, including expenses. See Unigard, 

4  F.3d  at  1071  (finding  a  reinsurance  contract  was  expense‐inclusive  where 



                                             14 
 
certificate provided coverage “subject to the terms, conditions, limits of liability, and 

Certificate provisions” (first emphasis added, second in original)); Bellefonte Reins. 

Co. v. Aetna Cas. & Sur. Co., 903 F.2d 910, 911 (2d Cir. 1990) (finding a reinsurance 

contract was expense‐inclusive where certificate provided coverage “subject to the 

terms, conditions, and amount of liability set forth herein” (emphasis added)).   

      Further, the fact that the certificates state Clearwater’s reinsurance liability 

limit has little significance on its own. Insurance companies generally do not offer 

limitless  insurance,  at  least  not  on  purpose.  Under  New  York  law,  a  naked 

“limitation on liability” or “reinsurance accepted” clause does not inherently cap 

the reinsurer’s liability at that amount. Glob. Reins. Co. of Am., 30 N.Y.3d at 519. 

Clearwater’s  liability  limit,  in  other  words,  says  nothing  about  whether  that 

liability cap is expense‐supplemental or inclusive. 

      The reinsured umbrella policies, in turn, provide: 
 
            II.  DEFENSE  —  DEFENSE  COSTS  —  INVESTIGATION  — 
            ASSISTANCE AND COOPERATION 
 
              With respect to any occurrence not covered by the policies listed in 
              the  schedule  of  underlying  insurance  or  any  other  insurance 
              collectible by the insured, but covered by the terms and conditions 
              of this policy (including damages wholly or partly within the amount 
              of the retained limit), the company [Utica] shall: . . .  
 



                                           15 
 
                (d)  reimburse  the  insured  for  all  reasonable  expenses . . .  ;  the 
                amounts  so  incurred . . .  are  payable  by  the  company  [Utica]  in 
                addition to the applicable limit of liability of this policy. 
                 
Conf. App. 216 (bolded in original, italics added).6 

           The  umbrella  policies  plainly  require  Utica  to  reimburse  Goulds  for 

“expenses . . . in addition to the applicable limit of liability of th[e] policy.” Id. In 

light  of  the  follow‐the‐form  clause,  Clearwater’s  obligations  on  the  Clearwater 

certificates must track Utica’s obligations on the underlying policies. Because the 

underlying policies are expense‐supplemental, the Clearwater certificates likewise 

are expense‐supplemental. Thus, when Clearwater is liable to pay expenses on its 

issued policies, it must pay those expenses in addition to the up to $5 million and 

$2.5 million of reinsurance liability accepted under the 1978 and 1979 reinsurance 

certificates, respectively. But that conclusion does not resolve the disagreement, 

which  merely  shifts  from  interpretation  of  the  Clearwater  certificates  to 

interpretation of the umbrella policies.   




                                              
  Some  portions  of  the  appendix  have  been  filed  under  seal;  they  are  hereby  deemed 
6

unsealed to the extent that their contents are quoted or described in this opinion. 

                                                 16 
 
                    B. The District Court Must Make Factual Findings 
                       to Determine Whether Clearwater Is Liable for 
                       Utica’s Asbestos Claims Payments 
 
       Because  Clearwater  is  liable  only  for  loss  expenses  insured  under  Utica’s 

umbrella policies, we must determine Utica’s liability under those policies. Utica’s 

umbrella  policies  cover  expenses  “not  covered  by”  primary  or  other  insurance: 

Utica  must  pay  expenses  beyond  the  liability  limit  only  “[w]ith  respect  to  any 

occurrence  not  covered  by  the  policies  listed  in  the  schedule  of  underlying 

insurance.” Id.  

       Clearwater  argues  that  “not  covered  by”  means  not  within  the  scope  of 

coverage.  Clearwater  Br.  at  63.  It  reasons  that  because  asbestos  liabilities  were 

covered by primary insurance, the umbrella policies were not triggered, and Utica 

(and  therefore  Clearwater)  was  not  required  to  pay  expenses  in  addition  to  the 

liability limit for asbestos claims. Utica argues that “not covered by” means not 

collected  under.  Utica  Rep.  Br.  55–56.  According  to  Utica,  this  language  merely 

specifies  that  Utica  pays  expenses  beyond  the  liability  limit  only  for  asbestos 

liabilities arising upon exhaustion of the primary policies. Id. 

       The  district  court  has  not  decided  whether  expenses  stemming  from 

Goulds’s asbestos‐related claims fall into this “not covered by” category. Utica II, 



                                            17 
 
2016 WL 254770, at *7 (reasoning that “[w]hether the exhaustion of Utica’s primary 

policies  satisfies  the  requirement  that  the  policyholder  be  ‘not  covered’  for 

umbrella coverage purposes is immaterial,” given that Utica’s interpretation of its 

policy  was  entitled  to  deference  under  a  purported  follow‐the‐settlements 

“doctrine”).7  But  this  determination  is  critical.  Follow‐the‐form  clauses  achieve 

congruity  of  policies,  and  thus  expense  liability,  between  the  reinsurer  and  its 

reinsured;  the  clauses  do  not  amplify  a  reinsurer’s  liability  beyond  that  of  the 

reinsured.  If  Utica’s  umbrella  policies  do  not  insure  asbestos‐related  expenses, 

then Clearwater’s reinsurance certificates do not either.  

           Utica argues that this Court should avoid the interpretive disagreement and 

simply defer to its interpretation, as policyholder, based on its position that the 

policy  contains  a  follow‐the‐settlements  clause.  However,  as  we  set  out  in  our 

discussion  of  Clearwater’s  alleged  follow‐the‐settlements  obligation,  see  infra 

section II.A, there is no default rule of reinsurance contracts requiring a reinsurer 

to  indemnify  a  reinsured’s  settlement.  Rather,  deference  to  the  reinsured’s 

interpretation  of  its  policies  applies  only  when  the  reinsurer  is  contractually 



                                              
7  Clearwater  does  not  challenge  the  district  court’s  earlier  denial  of  partial  summary 
judgment on this issue. 

                                                 18 
 
obligated to follow the reinsured’s settlements. See Am. Ins. Co. v. N. Am. Co. for 

Prop. & Cas. Inc., 697 F.2d 79, 81 (2d Cir. 1982) (“In some cases in which there is 

genuine ambiguity over what a settlement covers, a ‘follow the fortunes’ clause 

may  oblige  a  reinsurer  to  contribute  to  a  settlement  even  though  it  might 

encompass  excluded  items.”).  And,  as  we  explain  below,  Clearwater  is  not 

obligated  under  either  the  TPF&C  memoranda  or  the  Clearwater  certificates  to 

indemnify Utica for its settlement with Goulds. 

           The district court must therefore resolve in the first instance whether Utica’s 

underlying  policies  obligate  Utica  to  pay  asbestos‐related  costs.8  Although  the 

umbrella  policies  are  expense‐supplemental,  and  the  reinsurance  policies  must 

follow form in accordance with those policies, whether Utica is obligated under its 

umbrella  policies  to  pay  expenses  for  asbestos‐related  claims  depends  on  the 

meaning of “not covered by.” Accordingly, we vacate the district court’s grant of 




                                              
8 If the district court were to find both interpretations of “not covered” reasonable on their 
face, the court might need to explore the facultative reinsurance industry’s usage of that 
language in resolving its meaning. See Garza v. Marine Transp. Lines, Inc., 861 F.2d 23, 27 
(2d  Cir.  1988)  (explaining  that  courts  may  consider  “customs,  practices,  usages  and 
terminology as generally understood in the particular trade or business” (quoting Walk‐
In Med. Ctrs., Inc. v. Breuer Capital Corp., 818 F.2d 260, 263 (2d Cir. 1987)). 

                                                 19 
 
partial  summary  judgment  for  Clearwater  and  remand  for  the  district  court  to 

determine the meaning of “not covered by.”  

      II.    Clearwater  Cross‐Appeal:  The  Reinsurance  Contracts 
             Do  Not  Bind  Clearwater  to  Utica’s  Settlements 
             Decisions 
 
      The  cross‐appeal  concerns  Clearwater’s  obligations  under  the  TPF&C 

memoranda and  the  Clearwater  certificates to  reimburse  Utica  for  its  voluntary 

settlement  with  Goulds.  Below,  Utica  filed  a  motion  for  summary  judgment, 

arguing  that  Clearwater  was  obligated  to  pay  on  the  Goulds‐Utica  settlement 

pursuant  to  its  purported  follow‐the‐settlements  obligation.  Clearwater 

responded that, absent an express clause, the court could not infer a follow‐the‐

settlements clause, and even if the court were to find such a clause in the policy at 

issue here, Utica’s settlement allocation (and therefore Clearwater’s liability) was 

unreasonable.  Clearwater  also  countered  with  a  motion  for  partial  summary 

judgment seeking a declaration on its liability, arguing that even if it were bound 

to Utica’s settlement, it would not be required to pay for expenses Utica incurred 

while  defending  Goulds’s  claims,  which  Clearwater  contended  Utica  paid 

gratuitously. 




                                          20 
 
           The  district  court  agreed  with  Utica  that  its  settlement  allocation  was 

reasonable and in good faith, summarily rejecting Clearwater’s argument that it 

was not bound to Utica’s settlements under either the TPF&C memoranda or the 

Clearwater  certificates.  Utica  II,  2016  WL  254770,  at  *3–5  and  &  n.5.  As  to 

Clearwater’s argument that it had no obligation under the umbrella policies to pay 

defense costs, the court determined the umbrella policies’ coverage by deferring 

to Utica’s interpretation of its umbrella policies as requiring it to pay defense costs 

to Goulds—and, accordingly, requiring Clearwater to pay expenses to Utica. Id. at 

*7 (invoking follow‐the‐settlements obligation). 

           Contrary  to  the  district  court,  we  conclude  that  Utica  did  not  establish 

Clearwater’s  obligations  to  pay  on  Utica’s  settlement  with Goulds  on  either the 

TPF&C memoranda or the Clearwater certificates. 

                            A. The  TPF&C  Memoranda  Do  Not  Impose  a 
                               Follow‐the‐Settlements Obligation 
 
           The TPF&C memoranda provide: “All claims settlements when authorized 

by  [TPF&C],  shall  be  binding  on  the  Reinsurers . . . .”9  Joint  App.  714,  716. 


                                              
9 The parties refer to this clause as a follow‐the‐settlements, or follow‐the‐fortunes, clause. 
However,  this  reference  is  not  entirely  accurate.  A  follow‐the‐settlements  clause  binds 
reinsurers  to  the  insurer’s  decision  of  claim  adjustment  or  settlement,  so  long  as  it  is 
reasonable and made in good faith. N. River Ins. Co. v. ACE Am. Reins. Co. (North River), 
 
                                                 21 
 
Clearwater  argues  that  because  Utica  never  sought  or  received  TPF&C’s 

authorization  before  settling,  Clearwater  was  not  bound  to  Utica’s  settlement. 

Utica  responds  that  it  was  excused  from  complying  with  the  obligation  to  get 

authorization from TPF&C because doing so would have been an impossible task. 

According to Utica, it was excused from obtaining authorization because TPF&C 

stopped managing the reinsurance pool decades before Utica could have sought 

authorization, and TPF&C’s decision to stop managing the pool is attributable to 

Clearwater. 

                        1. Utica Failed to Satisfy a Condition Precedent 
                           to  Clearwater’s  Responsibility  to  Indemnify 
                           the Goulds Settlement 
                            
           The  parties  agree  that  the  authorization  language  imposes  a  condition 

precedent  to  a  reinsurer’s  liability  for  settlement  payments.  “A  condition 

precedent is ‘an act or event, other than a lapse of time, which, unless the condition 




                                              
361 F.3d 134, 139 (2d Cir. 2004); 4B N.Y. Prac., Com. Litig. in N.Y. State Courts § 74:38 (4th 
ed.  2017).  Because  the  clauses  in  the  TPF&C  memoranda  reserve  final  say  to  the 
reinsurers,  these  clauses  are  more  appropriately  referred  to  as  “claims  cooperation” 
clauses. See Ins. Co. of Afr., 1 Lloyd’s Rep. at 334 (noting inconsistency between a follow‐
the‐settlements clause and a “claims cooperation clause” because that the latter “requires 
that the insurers shall not make settlements without the approval of the reinsurers”); 7 
New Appleman on Insurance Law Library Edition § 73.03(4) (Jeffrey E. Thomas et al. eds., 
2017). 

                                                 22 
 
is  excused,  must  occur  before  a  duty  to  perform  a  promise  in  the  agreement 

arises.’” Oppenheimer & Co. v. Oppenheim, Appel, Dixon & Co., 86 N.Y.2d 685, 690 

(1995) (quoting Joseph M. Perillo & John D. Calamari, Contracts § 11‐2, at 438 (3d 

ed. 2013)); Restatement (Second) of Contracts § 224 (1981). Under New York law, 

the  failure  to  satisfy  a  condition  precedent  “excuses  performance  by  the  other 

party whose performance is so conditioned.” Merritt Hill Vineyards Inc. v. Windy 

Heights Vineyard, Inc., 61 N.Y.2d 106, 113 (1984). 

                 2. Utica’s  Failure  to  Satisfy  the  Condition 
                    Precedent Is Not Excused by Impossibility 
                     
       Though New York law provides for the general defense of impossibility, the 

defense  is  a  feeble  means  of  forcing  another’s  performance  where  conditions 

precedent  go  unmet.  First,  impossibility  “excuses  a  party’s  performance  only 

when  the  subject  matter  of  the  contract  or  the  means  of  performance  makes 

performance objectively impossible.” Kel Kim Corp. v. Cent. Mkts., Inc., 70 N.Y.2d 

900,  902  (1987).  Second,  “it  is  generally  true  that  if  a  condition  precedent  to  a 

party’s duty to perform does not occur, . . . the party will be excused from further 

performance under the contract even when the nonoccurrence [of the condition] is itself 

excused  as  the  result  of  impossibility  or  impracticability.”  4  Williston  on  Contracts 

§ 43:14, at 673–74 (Richard A. Lord ed., 2013) (emphases added, footnotes omitted). 

                                              23 
 
In  other  words,  the  party  whose  obligation  to  perform  depends  on  the  prior 

occurrence  of  a  stated  condition  need  not  perform  if  the  condition  is  not  met—

even if the condition is impossible to satisfy.   

       Clearwater need not perform even if it was impossible for Utica to get the 

requisite  TPF&C  approval.  As  an  initial  matter,  Utica  has  not  established  that 

obtaining TPF&C’s authorization was impossible. Utica offered no evidence that, 

for example, TPF&C no longer exists. And although there are at least two instances 

where  impossibility  requires  that  the  other  party  perform  notwithstanding  the 

unfulfilled condition, neither applies here.  

       The  first  impossibility  exception  is  where  “the  condition  is  of  only  minor 

importance,  its  happening  is  a  mere  technicality,  and  a  forfeiture  will  result  by 

insisting on its occurrence.” Id. at 674; see also Restatement (Second) of Contracts 

§ 227 cmt. b (defining forfeiture as denial of contractual obligee’s compensation 

after  substantial  reliance).  In  that  event,  “the  duty  that  was  subject  to  the 

condition’s  occurrence  will  become  absolute  despite  [the  condition’s]  failure  to 

occur.” 14 Williston on Contracts, supra, § 43:14, at 674. The second impossibility 

exception is a nod toward equity: “[A] party to a contract cannot rely on the failure 

of another to perform a condition precedent where he has frustrated or prevented 



                                             24 
 
the  occurrence  of  the  condition.”  MHR  Capital  Partners  LP  v.  Presstek,  Inc.,  12 

N.Y.3d 640, 646 (2009) (internal quotation marks omitted); see also In re Bankers Tr. 

Co., 450 F.3d 121, 127–28 (2d Cir. 2006) (per curiam); Grad v. Roberts, 14 N.Y.2d 70, 

75 (1964) (“Persons invoking the aid of contracts are under implied obligations to 

exercise good faith not to frustrate the contracts into which they have entered.”); 

Restatement (Second) of Contracts § 225 cmt. b (“[A condition] may be excused by 

prevention or hindrance of its occurrence through a breach of the duty of good 

faith and fair dealing.”). 

       Utica failed to show that Clearwater was obliged to follow the settlement 

under  the  TPF&C  memoranda,  notwithstanding  that  Utica  never  got  TPF&C’s 

authorization before settling. Utica has established neither that (1) the condition is 

minor, a mere technicality, and would result in forfeiture, nor that (2) Clearwater 

hindered  satisfaction  of  the  condition.  Although  Utica  argues  that  TPF&C’s 

decision to step away from managing the insurance consortium is attributable to 

Clearwater, it fails to show that Clearwater played a part in TPF&C’s decision. 

       Finally, Utica has not successfully converted the impossibility defense from 

a  shield  to  a  sword.  That  one  party’s  performance  of  a  condition  is  excused  for 

impossibility does not necessarily mean the other party must perform. 14 Williston 



                                             25 
 
on Contracts, supra, § 43:14, at 673–74. In other words, even if Utica had shown 

that obtaining TPF&C’s authorization was impossible and thus excused, Utica also 

needed to establish that Clearwater’s performance was not also excused by reason 

of the unrealized condition—the authorization for settlement.   

      Contrary  to  the  lower  court’s  conclusion,  Utica  did  not  establish  its 

entitlement as a matter of law to have Clearwater pay according to the Goulds–

Utica settlement.   

                 B. The  Clearwater  Certificates  Do  Not  Impose  a 
                    Follow‐the‐Settlements Obligation 
 
      The second issue raised on cross‐appeal is whether, under the Clearwater 

certificates,  Clearwater  must  reimburse  Utica  for  its  voluntary  settlement  with 

Goulds. Because the certificates did not contain an express follow‐the‐settlements 

obligation,  and  because  no  such  obligation  is  implied  in  law,  we  conclude  that 

Clearwater is not liable to Utica for payments in settlement. 

                 1. The  Clearwater  Certificates  Do  Not  Contain 
                    Express Follow‐the‐Settlements Obligations 
                     
      The Clearwater certificates contain the following language: 

      [Clearwater’s]  liability  under  this  Casualty  Facultative  Reinsurance 
      Certificate, (“Certificate”) shall follow the ceding Company’s [Utica’s] 
      liability  in  accordance  with  the  terms  and  conditions  of  the  policy 



                                           26 
 
      reinsured  hereunder  except  with  respect  to  those  terms  and/or 
      conditions as may be inconsistent with the terms of this Certificate. 
       
Joint App. 66, 70. Utica contends that this “liability” language imposes a follow‐

the‐settlements  obligation.  Clearwater  counters  that  the  language  is  merely  a 

follow‐the‐form clause. 

           We agree with Clearwater that the follow‐the‐liability language gives rise to 

a follow‐the‐form obligation. In considering an identical provision in a different 

reinsurance certificate, a New York appellate court found that the clause was not 

a follow‐the‐settlements clause, but rather a follow‐the‐form clause. N.H. Ins. Co. 

v.  Clearwater  Ins.  Co.,  129  A.D.3d  99,  111–12  (N.Y.  App.  Div.  2015).10  The  court 

noted  that  “[t]he  provision  contains  no  reference  to  the  cedent’s  voluntary 

handling of claims—absent are the words ‘settlement,’ ‘compromise,’ ‘payment,’ 

‘allowance,’ and ‘adjustment,’ as well as any permutations of the foregoing and 

any  words  to  similar  effect.”  Id.  at  111.  According  to  the  court,  a  follow‐the‐

settlements  clause  would  instead  refer  “in  some  way  to  the  cedent’s  claims‐

handling decisions.” Id.  




                                              
10  “[W]e  consider  the  language  of  the  state  intermediate  appellate  courts  to  be  helpful 
indicators of how the state’s highest court would rule.” DiBella v. Hopkins, 403 F.3d 102, 
112 (2d Cir. 2005). 
                                                 27 
 
           Our  cases  applying  New  York  law  have  similarly  construed  follow‐the‐

liability language as imposing a follow‐the‐form obligation. See Unigard, 4 F.3d at 

1055  (labeling  the  following  a  follow‐the‐form  clause:  “[t]he  liability  of  [the 

reinsurer]  shall  follow  that  of  [the  cedent  company]  and,  except  as  otherwise 

provided  by  this  Certificate,  shall  be  subject  in  all  respects  to  all  the  terms  and 

conditions of [the cedent’s] policy . . . ”).11 The same holds true here: the follow‐

the‐liability language does not create an express follow‐the‐settlements obligation.   

                     2. New  York  Courts  Do  Not  Imply  Follow‐the‐
                        Settlements  Obligations  into  Facultative 
                        Reinsurance Contracts 
                         
           The New York Court of Appeals has not directly decided whether follow‐

the‐settlements  obligations  are,  as  a  matter  of  law,  implied  into  reinsurance 

contracts. However, the court’s repeated emphasis on plain language makes clear 

that we should not imply so significant a term into a contract negotiated between 


                                              
11 The weight of scholarly authority concludes that follow‐the‐liabilities clauses impose 
follow‐the‐form—not follow‐the‐settlements—obligations. See, e.g., Hoffman, Facultative 
Reinsurance,  supra,  at  820  (distinguishing  between  “follow‐the‐settlement”  clauses  and 
“follow‐the‐liabilities” clauses, and explaining that the latter merely “state the traditional 
trigger of the reinsurer’s indemnity, namely, the reinsured’s liability for loss paid under 
its  policy”);  New  Appleman,  supra  note  9,  §  74.02(1)(c)  (describing  the  following  as  a 
follow‐the‐form  clause:  “[t]he  liability  of  (reinsurer)  shall  follow  that  of  (cedent)  and 
except  as  otherwise  specifically  provided  herein,  shall  be  subject  in  all  respects  to  the 
terms and conditions of (cedent’s) policy”). 

                                                 28 
 
sophisticated parties. See Glob. Reins. Corp. of Am., 30 N.Y.3d at 518–19 (“[W]here 

an  agreement  is  ‘negotiated  between  sophisticated,  counseled  business  people 

negotiating at arm’s length, . . . courts should be extremely reluctant to interpret 

an agreement as impliedly stating something which the parties have neglected to 

specifically  include.’”  (quoting  Vt.  Teddy  Bear,  1  N.Y.3d  at  475));  Wallace  v.  600 

Partners Co., 86 N.Y.2d 543, 548 (1995) (same). 

       Though Utica points to, and the district court relied on, this Court’s decision 

in North River as support for its argument that follow‐the‐settlements obligations 

are implied into reinsurance contracts, we find Utica’s argument unpersuasive. In 

North  River  we  held  that  a  reinsurer  was  liable  for  an  insurer’s  post‐settlement 

allocation  pursuant  to  an  express  follow‐the‐settlements  obligation.  North  River, 

361 F.3d at  139–42. The  North  River  parties  did  not  dispute  that the  reinsurance 

contracts at issue contained express follow‐the‐settlements clauses. See id. at 142. 

(“[A]ll claims involving this reinsurance, when settled by the Company shall be 

binding  on  the  Reinsurer,  which  shall  be  bound  to  pay  its  proportion  of  such 

settlements . . . .”). Thus, the North River Court had no need to decide if follow‐the‐

settlements obligations arose by implication; the case’s discussion in that regard is 

dictum.  



                                             29 
 
       Having determined that the Clearwater certificates, by their express terms, 

do not include a follow‐the‐settlement obligation, see supra II.B.1, we see no reason 

to read such a term into the contract by implication. Instead we follow the New 

York Court of Appeals’ instruction: where a contract “is reasonably susceptible of 

only one meaning, a court is not free to alter the contract to reflect its own personal 

notions of fairness and equity.” Glob. Reins. Co. of Am., 30 N.Y.3d at 519 (internal 

quotation  marks  omitted);  see  also  Graydon  S.  Staring  &  Dean  Hansell,  Law  of 

Reinsurance  §  18:2,  at  423  (2017)  (“[E]arly  scholarship . . . ,  the  best  of  modern 

scholarship,  the  judicial  history  of  the  subject . . . and  the  general  law  of 

contractual  indemnity  unite  in  confirming  that  there  is  no  implied  general 

obligation  to  follow  settlements  in  the  absence  of  an  express  clause  to  that 

purpose.”  (footnote  omitted)).  We  therefore  decline  to  impose  by  implication  a 

follow‐the‐settlement obligation. 

                   3. Clearwater Must Indemnify Utica According 
                      to Utica’s Liability on the Umbrella Policies 
                       
       We hold as a matter of law that Clearwater is not obligated under either the 

memoranda or the certificates to follow Utica’s settlement with Goulds, but rather 

must  indemnify  Utica  according  to  Utica’s  proven  liability  on  the  umbrella 

policies. See Staring & Hansell, supra, § 20:6, at 534 (“In the absence of a following 

                                             30 
 
settlements clause, . . . the reinsured has the burden of proving that the loss was 

specifically  caused  by  a  risk  covered  in  the  reinsurance  contract.”);  William 

Hoffman, On the Use and Abuse of Custom and Usage in Reinsurance Contracts, 33 Tort 

& Ins. L.J. 1, 70 (1997) (same). We accordingly vacate the district court’s grant of 

summary  judgment  for  Utica  and  remand  for  trial  to  determine  Clearwater’s 

actual  liability  to  Utica  under  both  the  TPF&C  memoranda  and  the  Clearwater 

certificates. 

                                    CONCLUSION 

       For the reasons stated above, we VACATE the judgment of the district court 

as  to  the  appeal  and  REMAND  for  the  district  court  to  determine  whether 

Clearwater’s  obligations  under  the  reinsurance  contracts  encompass  asbestos‐

related claims. We also VACATE the judgment of the district court as to the cross‐

appeal  and  REMAND  for  the  district  court  to  determine  indemnification  that 

Clearwater owes to Utica under (1) the TPF&C memoranda and (2) the Clearwater 

certificates  on  the  basis  of  Utica’s  proven  liability  under  its  umbrella  policies 

issued to Goulds. 




                                            31